IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 October 24, 2007
                                No. 06-51148
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

ALFRED E EHM

                                           Plaintiff-Appellant

v.

BOARD OF TRUSTEES OF THE METROPOLITAN RAPID TRANSIT
AUTHORITY OF SAN ANTONIO

                                           Defendant-Appellee


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 5:06-CV-103


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
      Alfred E. Ehm appeals, pro se, from the dismissal, without prejudice, of his
pro se civil rights complaint for failure to state a claim. The Federal Rule of
Civil Procedure 12(b)(6) dismissal is reviewed de novo. E.g., In re Katrina Canal
Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007).
      Ehm maintains: the members of the Board of Trustees of the Metropolitan
Rapid Transit Authority of San Antonio (Board) are selected by an


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-51148

unconstitutional method. The Board is composed of 11 members appointed in
the following way: the San Antonio City Council appoints five members, the
mayors of the municipalities within the Transit Authority appoint two members,
the Commissioners Court of Bexar County appoints three members, and the
majority of the Board appoints one member. TEX. TRANSP. CODE ANN. §§
451.501(a), (e), 451.502(a), (e) (Vernon 2006).
      Ehm contends: the appointment of Board members rather than the
general election of Board members by San Antonio citizens violates his rights
under the Equal Protection Clause and the “one person, one vote” principle
arising under that Clause. Ehm’s contentions are without merit. The Board was
created by state statutory authority, which provides for appointment rather than
election to the Board. Id. The statute gives the Board power to perform
essentially administrative rather than legislative functions. See Id. § 451.053;
City of Atlanta v. Metro. Atlanta Rapid Transit Auth., 636 F.2d 1084, 1089 (5th
Cir. Unit B Feb. 1981). Accordingly, this system of appointment does not violate
equal protection or the “one person, one vote” principle. See Sailors v. Bd. of
Educ., 387 U.S. 105, 111 (1967); City of Atlanta, 636 F.2d at 1089. No authority,
constitutional or otherwise, requires the Board to elect its members. See City of
Atlanta, 636 F.2d at 1089; Byrd v. City of San Antonio, 587 F.2d 184, 186 (5th
Cir. 1979).
      To the extent that Ehm asserts the Board violated equal rights of citizens
through taxation without representation, this claim fails as well. The Board has
the power to levy taxes only with the prior approval by a vote from San Antonio
citizens. TEX. TRANSP. CODE ANN. §§ 451.401 & 451.402 (Vernon 2006).
      For the first time on appeal, Ehm contends: the Board’s method of
appointing its members violates the Voting Rights Act of 1965. This court need
not address issues not raised in district court. Leverette v. Louisville Ladder Co.,
183 F.3d 339, 342 (5th Cir. 1999).



                                         2
                                No. 06-51148

     Accordingly, the district court did not err in granting the Board’s motion
to dismiss Ehm’s complaint. See Bell Atl. Corp. v. Twombly, 127 S. Ct. 1955,
1974 (2007).
     AFFIRMED.




                                      3